DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Requirement
Applicant’s election without traverse of Group I (claims 1-6 and 13) in the reply filed on 08/29/2022 is acknowledged. Claims 7-12 are hereby withdrawn from further consideration.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. US 16/151,592, filed on 10/04/2018.

Information Disclosure Sheet
The information disclosure statement (IDS) submitted on 08/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation – 35 USC §112f

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following elements are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Regarding claims 1 and 13 “Transportation Installation” (because A-“installation” is the placeholder/nonce term, B-“transportation” designates the function, and C-no additional structure is provided in the claim body, thus “transportation installation” is understood as equivalent to “means for transporting”). A review of the specification suggests that the corresponding structure is a belt or equivalent (See Figs 1A – 3).
Regarding claim 2 “Motion Installation” (because A-“installation” is the placeholder/nonce term, B-“motion” designates the function, and C-no additional structure is provided in the claim body, thus “motion installation” is understood as equivalent to “means for moving”). A review of the specification suggests that the corresponding structure is a clamping installation (32) with lifting elements (48’, 48’’) and detent element (50) or equivalent (See Figs 1A – 3). See further ¶ [0163] (For convenience, paragraph references reflect the PG Pub version of the specification – US Pub 20210362900A).
Regarding claim 13 “Lifting Installation” (because A-“installation” is the placeholder/nonce term, B-“lifting” designates the function, and C-no additional structure is provided in the claim body, thus “lifting installation” is understood as equivalent to “means for lifting”). A review of the specification suggests that the corresponding structure is a vertical drive (76) and a clamping installation (74) comprised of lifting elements (78’, 78’’) or equivalent (See Figs 1A – 3). See further ¶ [0183] of US PG Pub 20210362900A.
Regarding claim 13 “Holding Installation” (NOTE: holding installation of lines 10-12 only – see section 9 below outlining a 112b rejection. It is not clear that the holding installation of lines 10-12 is the same as the holding installation of lines 17-22, which does have structure recited in the claims) (because A - “installation” is the placeholder/nonce term, B - “holding” designates the function, and C-no additional structure is provided in the claim body, thus “holding installation” is understood as equivalent to “means for holding”). A review of the specification suggests that the corresponding structure is a suction installation (72) or equivalent (See Figs 1A – 3). See further ¶ [0184] of US PG Pub 20210362900A.
Regarding claim 13 “means for folding outwards a packaging portion” is identified, and no additional structure is provided in the claim body. A review of the specification suggests that the corresponding structure is a folding out device (#60’) comprising the transportation installation, a lifting installation, and a holding installation or equivalent (See Figs 6A – 8). See further ¶ [0180] of US PG Pub 20210362900A.
If the applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre -AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre –AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections – 35 USC §112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13, lines 1-2 recite “…wherein the object on a transportation installation is transported in a transportation direction…” However, lines 5-6 & 15-16 recite identical limitations. It is unclear of the transportation installation and transportation direction of lines 5-6 & 15-16 is the same as is claimed in lines 1-2. Therefore, claim 13 is rejected under 35 USC 112b. For the purposes of examination, the transportation installation and transportation direction of lines 5-6 & 15-16 will be interpreted as the same as that of lines 1-2.
Similarly, lines 10 & 17 both recite “a holding installation.” Therefore, claim 13 is rejected under 35 USC 112b for the same reasoning as presented above.

Claim Rejections – 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller (DE 102014201961 A1).
Regarding claim 1, Mueller discloses a method for stretching an item of packaging for an object (Figs 1-2, #10/#19), wherein the item of packaging (Fig 2, #16) has a projecting packaging portion (Fig 2, #17), wherein the object is transported in a transportation direction (See annotated Fig 3 illustrating the transportation direction) on a transportation installation (Fig 3, #22 – “transport device”), wherein the method comprises the following method steps:

    PNG
    media_image1.png
    495
    760
    media_image1.png
    Greyscale

Fig 1. Annotated Fig 3 of Mueller illustrating a downstream transportation direction of the device disclosed by Mueller.
holding the projecting packaging portion by a holding installation (Figs 3 & 7, #30), wherein the holding installation has at least two rollers (Figs 3 & 7, #30 illustrating two rollers. See further ¶ [0023] & ¶'s [0045] - [0046]) which are disposed so as to be perpendicular to the transportation direction (See Fig 7 illustrating that the rollers {#30} are arranged perpendicular to the transportation direction), wherein the projecting packaging portion is held between the at least two rollers (See ¶ [0023] - "...The further holding device 30 is preferably designed as a clamping device, for example as a roller pressdown device. The further holding device 30 is designed to hold the protruding tab 17 of the film 16 in order to make it easier to open the film 16 and / or to keep the opened film bag 16 open..." See further ¶ [0045] - [0046]); and
moving the object and/or the holding installation parallel with the transportation direction in order for the object and the holding installation to be moved away from one another (See ¶ [0045] - [0046] describing that the holding installation {#30} clamps a projecting portion. See further ¶ [0048] - "The tray 14 and the tray 12 are pushed out of the film 16 by means of the transport means 50 via the pusher 52 and reach the holding means 32. The transport device 22, however, remains at rest to move the film 16 or Leave the foil pouch in the resting position.").

Regarding claim 2, Mueller further discloses wherein in the step of moving a motion installation holds the item of packaging on at least one longitudinal side (See Figs 2 & 7 illustrating the projecting portion {#16} extends on a longitudinal side {downstream side} of the packaging. See further ¶'s [0023, [0045], & [0046]).

Regarding claim 3, Mueller further discloses wherein the projecting packaging portion in relation to the transportation direction is disposed on a downstream end side (See Fig 2 illustrating that the projecting packaging portion {#17} is disposed on a downstream end side {see figs 3, 7, & 8}), wherein in the step of moving the object is moved counter to the transportation direction and away from the holding installation (See figs 11a-11f illustrating that the object is moved away from the holding installation and counter to the transportation direction).

Regarding claim 4, Mueller further discloses wherein in the step of holding the at least two rollers therebetween draw in the projecting packaging portion (See ¶ [0023] - "...The further holding device 30 is preferably designed as a clamping device, for example as a roller pressdown device. The further holding device 30 is designed to hold the protruding tab 17 of the film 16 in order to make it easier to open the film 16 and / or to keep the opened film bag 16 open...").

Regarding claim 5, Mueller further discloses wherein in the step of holding the at least two rollers are rotated in mutually opposite directions, on account of which the projecting packaging portion is drawn in between the at least two rollers (See ¶ [0023] - "...The further holding device 30 is preferably designed as a clamping device, for example as a roller pressdown device. The further holding device 30 is designed to hold the protruding tab 17 of the film 16 in order to make it easier to open the film 16 and / or to keep the opened film bag 16 open..." The use of two rollers implies the ability for rotation, wherein when the protruding tab {#17} is drawn between, the rollers therefore rotate in mutually opposite directions).

Regarding claim 6, Mueller further discloses wherein in the step of holding the at least two rollers are moved relative to one another, on account of which the at least two rollers therebetween jam the projecting packaging portion (See ¶ [0045] - "...The holding device 24 is located above the supplied arrangement without hindering its transport. The further holding device 30, designed as a roller press-down device, is open and ready to receive the tab 17 of the film 16... The holding device 24 moves in the vertical direction up to approximately 15 to 30 mm above the tray 14. The rollers of the further holding device 30 are still open.").

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Leidig (DE 102009002441 A1).
Regarding claim 13, Mueller teaches a method for unpacking an object (Figs 1-2, #10/#19) from an item of packaging (Fig 2, #16), wherein the object on a transportation installation (Fig 3, #22 – “transport device”) is transported in a transportation direction (See annotated Fig 3 above in the rejection of claim 1 illustrating the transportation direction), wherein the method comprises the following method steps:
wherein the object on a transportation installation (Fig 3, #22 – “transport device”) is transported in a transportation direction (See annotated Fig 3 above in the rejection of claim 1 illustrating the transportation direction), wherein the method for folding outwards comprises the following method steps:
holding a region of the item of packaging that is adjacent to the packaging portion (See ¶ [0023] - "...The further holding device 30 is preferably designed as a clamping device, for example as a roller pressdown device. The further holding device 30 is designed to hold the protruding tab 17 of the film 16 in order to make it easier to open the film 16 and / or to keep the opened film bag 16 open..." See further ¶ [0045] - [0046]) by a holding installation (Figs 3 & 7, #30); and
moving the holding installation in a direction that points away from the packaging portion (See ¶ [0045] - [0046] describing that the holding installation {#30} clamps a projecting portion - describing motion of the holding installation in a perpendicular direction to the packaging portion {towards and away from});
stretching the projecting packaging portion by means of a method for stretching an item of packaging for an object (See ¶ [0047] - "The further holding device 30 tensions the protruding tab 17..."), wherein the item of packaging (Fig 2, #16) has a projecting packaging portion (Fig 2, #17), wherein the object is transported in a transportation direction on a transportation installation (See annotated Fig 3 above in the rejection of claim 1 illustrating the transportation direction), wherein the method for stretching comprises the following method steps:
holding the projecting packaging portion by a holding installation (Figs 3 & 7, #30), wherein the holding installation has at least two rollers (Figs 3 & 7, #30 illustrating two rollers. See further ¶ [0023] & ¶'s [0045] - [0046]) which are disposed so as to be perpendicular to the transportation direction (See Fig 7 illustrating that the rollers {#30} are arranged perpendicular to the transportation direction), wherein the projecting packaging portion is held between the at least two rollers (See ¶ [0023] - "...The further holding device 30 is preferably designed as a clamping device, for example as a roller pressdown device. The further holding device 30 is designed to hold the protruding tab 17 of the film 16 in order to make it easier to open the film 16 and / or to keep the opened film bag 16 open..." See further ¶ [0045] - [0046]); and
moving the object and/or the holding installation parallel with the transportation direction in order for the object and the holding installation to be moved away from one another (See ¶ [0045] - [0046] describing that the holding installation {#30} clamps a projecting portion while the. See further ¶ [0048] - "The tray 14 and the tray 12 are pushed out of the film 16 by means of the transport means 50 via the pusher 52 and reach the holding means 32. The transport device 22, however, remains at rest to move the film 16 or Leave the foil pouch in the resting position.");
completely severing the projecting packaging portion (See ¶ [0047] - "The further holding device 30 tensions the protruding tab 17. The opening means 28 cuts through the middle part of the protruding flap 17, so that the tray 14 and the tray 12 can later be pushed out of the film 16..."); and
retrieving the object from the item of packaging (See ¶ [0048] - "The tray 14 and the tray 12 are pushed out of the film 16 by means of the transport means 50 via the pusher 52 and reach the holding means 32...").
However, Mueller does not specifically teach the step of folding outwards the packaging portion by means of a method for folding outwards a packaging portion of an item of packaging for an object, or the step raising the object by a lifting installation.
Leidig teaches folding outwards the packaging portion by means of a method for folding outwards a packaging portion of an item of packaging for an object (See Fig 1, #8 for the device to fold outwards a packaging portion {#16} of an item of packaging {fully illustrated in Fig 2}. See further ¶'s [0015] - [0017]), 
raising the object by a lifting installation (See Fig 1, #20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mueller to incorporate the teachings of Leidig to include a folding out device with the motivation of folding open a packaging flap for later machine opening of the packaging flap along with making the unfolding or alignment by hand unnecessary, as recognized by Leidig in ¶ [0005].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731